--Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The application filed 12/9/2020 has been entered.
2.	Claims 1-26 are pending and are examined in the present office action.
	Specification	
3.	Applicants’ deposit statement on page 38, paragraph “DEPOSIT INFORMATION” of the specification is objected to for reciting “[______]” , as reproduced below:
“DEPOSIT INFORMATION”:
Applicant will make a deposit of at least [____ ] seeds of soybean variety 61425902 disclosed herein with the [_____ ] under [ ____] Accession No. [____ ]. Access to this deposit will be available during the pendency of the application to the Commissioner of Patents and Trademarks and persons determined by the Commissioner to be entitled thereto upon request.”


Applicants are requested to amend the deposit statement to replace the blanks with the proper information.  
Claim Objection
4.	Claims 1, 18 and 26 are objected to for reciting “ATCC Accession No.  PTA-______”.  Applicants are requested to amend the claims to include the deposit accession number for soybean variety 61425902.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph
:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The invention includes dependent claims.
	In claims 1, 18 and 26, the metes and bounds of soybean variety 61425902 are unclear because the deposit information is missing. Compliance with the deposit requirement may be held in abeyance until allowability is indicated.  
Deposit Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
094 The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC 112 may be satisfied by a deposit of the plant.  A deposit of 2500 seeds or a minimum number of seeds that complies with the requirements of the International Depositary Authority, of each of the claimed embodiments is considered sufficient to ensure public availability (see Official Gazette of the United States Patent and Trademark Office, March 26, 2019, 1460(4): 263).  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted on page 38, paragraph “DEPOSIT INFORMATION”, of the specification that applicants intend to deposit seeds of soybean variety 61425902 with the American Type Culture Collection (ATCC), i.e. soybean variety 61425902, but no deposit has been made at this time.  In addition, applicants have not explicitly stated “all restrictions upon availability to the public will be irrevocably removed upon granting of the patent” consistent with the requirements of 37 CFR §1.809.
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)	a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
	(e)	the deposit will be replaced if it should ever become inviable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
It’s The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 2, 4, 6, 7, 10, 12, 13, 15, 17, 19-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabrizius et al (2007, Patent Number: US 7,169,977 B2).
The claims are drawn to “a part thereof” of soybean variety 61425902, a soybean plant regenerated from tissue culture, an F1 soybean seed and plant, a herbicide, pest, or disease resistant soybean plant, a soybean plant having modified fatty acid metabolism, a soybean plant produced by the method of claim 18 or a plant as recited in claims 24-26.
	The office contends the recitation “a part thereof” reads upon any part of a plant that does not contain genetic material of the plant from which it is derived, e.g starch.  Start from one plant is the same as start from another plant.
	Because applicants have not included a deposit accession number and because applicants have not included in the pending claims, e.g. claims 20-26, a deposit accession number, the office interprets the recitation “soybean variety 61425902” to have any number of characteristics resembling those recited in the specification.
	Fabrizius et al disclose soybean variety XB00D06 exhibiting white flower color, black hilum color, tawny pubescence color, tan pod color and a dull seed coat luster, which is the same as applicants’ claimed soybean variety 61425902 (column 28, Table 1).  Given the office’s interpretation of the claims, Fabrizius et al anticipate the claimed invention.  
7.	No claims are allowed.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663